PER CURIAM.
The final judgment of the trial court is affirmed in all respects save one. To the extent that the judgment entered includes awards of prejudgment interest against the Department of Transportation, such awards of prejudgment interest must be reversed. § 768.28(5), Fla.Stat.; State Department of Transportation v. Bailey, 603 So.2d 1384 (Fla. 1st DCA 1992) (on motion for rehearing). The case is remanded to the trial court for entry of a modified order consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, MINER and ALLEN, JJ., concur.